DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 8/12/2021 has been fully considered. Claims 1-28 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while be enabled for the specific materials of the examples, it does not reasonable provide enablement for the generically claimed electrically shielded article having the claimed properties such as signal loss. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It has been held that “[a]ny analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied.”  Please see MPEP 2164 and In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Upon applying this test to claims 1-28, it is believed that undue experimentation would be required because:
	(a) The level of ordinary skill in the art dictates that the specific polymers for the substrate and specific polymers and conductive materials for the conductive ink would provide the claimed signal loss.
	(b) The breadth of the claims disclose that the electrically shielded article as claimed in claim 1 would have the claimed signal loss while the subject matter in the specification disclose specific polymers for the substrate and specific polymers and conductive materials for the conductive ink would provide the claimed signal loss.
	(c) There is an absence of working examples concerning the full breadth of the electrically shielded article as claimed in claim 1 having the claimed signal loss, other than the examples.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-12, 18-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Spa (US 6,537,359).
Regarding claim 1, Spa discloses an electromagnetic shielding article comprising a substrate and an electromagnetic shielding layer applied on the substrate (col. 1, lines 3-5; Example 1), wherein the substrate is formed by elongating or casting a sheet such as polycarbonate (col. 6, line 62-col. 7, line 3; col. 7, lines 53-57; Example 1), wherein the electromagnetic shielding layer is an ink pattern formed from a conductive ink comprising electrically conductive particles, a binding agent and a solvent (col. 4, lines 25-27, col. 6, lines 44-48; col. 7, lines 53-57; Example 1), wherein the solvent is butylcarbitol (col. 7, lines 53-57; Example 1), wherein the electrically conductive particles are silver flakes (col. 7, lines 53-57; Example 1) and wherein the binding agent is Morthane CA-47 (col. 7, lines 53-57; Example 1).
The electromagnetic shielding article reads on the claimed electrically shielded article. The substrate of polycarbonate which is formed by casting or elongating reads on the claimed flexible and/or elongatable substrate. The binding agent of Morthane CA-47 reads on the claimed resin. The electrically conductive particles of silver flakes read on the claimed conductive material.
Spa does not appear to explicitly disclose the conductive material present in an amount of at least 5 g/m2.
However, it would have been obvious to one of ordinary skill in the art to have the amount of conductive material present on the substrate to be 5 g/m2 as one would do so to be provided the desired level of conductivity while not using an excess conductive material in terms of reducing cost absent unexpected results.
Given that the structure of the electromagnetic shielding article of Spa comprising a substrate of polycarbonate, which is one of Applicant’s preferred materials for the flexible and/or elongatable substrate, and a conductive ink comprising silver flakes, which is one of Applicant’s preferred materials for the conductive material, is the same as the structure of the electrically shielded article as claimed, it is clear that the electromagnetic shielding article of Spa would intrinsically exhibit a signal loss of at least 5 dBm at up to 4 mm according to the NFC Detuning Test.

Regarding claim 2, Spa does not appear to explicitly disclose the conductive material present in an amount from 5 g/m2 to 500 g/m2.
However, it would have been obvious to one of ordinary skill in the art to have the amount of conductive material present on the substrate in an amount from 5 g/m2 to 500 g/m2 as one would do so to be provided the desired level of conductivity while not using an excess conductive material in terms of reducing cost absent unexpected results.

Regarding claim 3, Spa discloses the electromagnetic shielding article comprising the electromagnetic shielding layer being an ink pattern formed from a conductive ink comprising electrically conductive particles, a binding agent and a solvent (col. 4, lines 25-27, col. 6, lines 44-48; col. 7, lines 53-57; Example 1), wherein the solvent is butylcarbitol (col. 7, lines 53-57; Example 1), wherein the electrically conductive particles are silver flakes (col. 7, lines 53-57; Example 1) and wherein the binding agent is Morthane CA-47 (col. 7, lines 53-57; Example 1).
The solvent of butylcarbitol is the trade name for diethylene glycol monobutyl ether and reads on the claimed solvent. The binding agent of Morthane CA-47 reads on the claimed resin. The electrically conductive particles of silver flakes read on the claimed conductive material.

Regarding claim 4, Spa discloses the electromagnetic shielding article comprising the solvent being butylcarbitol and Arcosolv PM acetate (col. 7, lines 53-57; Example 1).
The solvent of butylcarbitol is the trade name for diethylene glycol monobutyl ether and the solvent of Arcosolv PM acetate is the trade name for 1-methoxy-2-propanol acetate. The diethylene glycol monobutyl ether reads on the claimed solvent being an alcohol.

Regarding claim 5, Spa discloses the electromagnetic shielding article comprising the solvent being butylcarbitol and Arcosolv PM acetate (col. 7, lines 53-57; Example 1).
The solvents of diethylene glycol monobutyl ether and Arcosolv PM acetate read on the claimed solvent being free of an amine containing compound.

Regarding claim 6, Spa discloses the electromagnetic shielding article comprising the conductive ink comprising 54% by weight of silver flakes and 18% by weight of Morthane CA-47 (col. 7, lines 53-57; Example 1).
The ratio of silver flakes to Morthane CA-47 is 3:1 (54:18). This reads on the claimed ratio of conductive material to the resin in the conductive ink.

Regarding claim 7, Spa discloses the electromagnetic shielding article comprising the conductive ink comprising electrically conductive particles to binding agent being 1:1-12:1 (col. 6, lines 23-27).
The ratio of electrically conductive particles to binding agent overlaps the claimed range for the claimed ratio of electrically conductive material to resin in the conductive ink.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference because doing so would provide the desired level of conductivity in the conductive ink while not using excess material in order to reduce cost. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Spa discloses the electromagnetic shielding article comprising the binding agent being a polymer comprising polyester (col. 5, lines 39-41).
The binding agent being a polymer comprising polyester reads on the claimed resin comprising polyester.

Regarding claim 11, Spa discloses the electromagnetic shielding article comprising the binding agent being a polymer comprising polyurethane (col. 5, lines 39-41).
The binding agent being a polymer comprising polyurethane reads on the claimed resin comprising polyurethane.

Regarding claim 12, Spa discloses the electromagnetic shielding article comprising the conductive ink comprising silver flakes (col. 7, lines 53-57; Example 1).
The silver flakes reads on the claimed conductive material being silver.

Regarding claim 18, Spa discloses the electromagnetic shielding article comprising the conductive ink being applied to a flat sheet of polycarbonate by screen printing (col. 1, lines 58-60).
	The conductive ink being applied to a flat sheet of polycarbonate by screen printing reads on the claimed conductive ink being applied to the substrate using screen printing.

Regarding claim 19, Spa discloses the electromagnetic shielding article comprising a polycarbonate sheet printed with conductive ink to obtain an ink pattern (col. 7, lines 53-57; Example 1).
The polycarbonate sheet printed with conductive ink to obtain an ink pattern reads on the claimed conductive ink applied over the substrate in a pattern.

Regarding claim 21, given that the structure of the electromagnetic shielding article of Spa is the same as the electrically shielded article, it is clear that the electromagnetic shielding article of Spa would intrinsically be stretchable from a first orientation having a first signal loss to a second orientation having a second signal loss when a force is applied to the electromagnetic shielding article.

Regarding claim 22, given that the structure of the electromagnetic shielding article of Spa is the same as the electrically shielded article, it is clear that the electromagnetic shielding article of Spa would intrinsically be relaxing to substantially the first orientation and substantially the first signal loss when the force is removed.

Regarding claim 23, Spa discloses the electromagnetic shielding article comprising the conductive ink comprising the silver flakes having a d50 of 6 µm (col. 7, lines 53-57; Example 1).

	Regarding claim 24, Spa discloses a method comprising applying an ink to a substrate to form a pattern (col. 6, lines 33-37; col. 7, lines 53-57; Example 1), wherein the substrate is formed by elongating or casting a sheet such as polycarbonate (col. 6, line 62-col. 7, line 3; col. 7, lines 53-57; Example 1), wherein the pattern is formed from a conductive ink comprising electrically conductive particles, a binding agent and a solvent (col. 4, lines 25-27, col. 6, lines 44-48; col. 7, lines 53-57; Example 1), wherein the solvent is butylcarbitol (col. 7, lines 53-57; Example 1), wherein the electrically conductive particles are silver flakes (col. 7, lines 53-57; Example 1) and wherein the binding agent is Morthane CA-47 (col. 7, lines 53-57; Example 1).
The method of applying an ink to a substrate to form a pattern reads on the claimed method of preparing an electrically shielded article. The substrate of polycarbonate which is formed by casting or elongating reads on the claimed flexible and/or elongatable substrate. The binding agent of Morthane CA-47 reads on the claimed resin. The electrically conductive particles of silver flakes read on the claimed conductive material.
Spa does not appear to explicitly disclose the conductive material present in an amount of at least 5 g/m2.
However, it would have been obvious to one of ordinary skill in the art to have the amount of conductive material present on the substrate to be 5 g/m2 as one would do so to be provided the desired level of conductivity while not using an excess conductive material in terms of reducing cost absent unexpected results.
Given that the structure of the electromagnetic shielding article of Spa comprising a substrate of polycarbonate, which is one of Applicant’s preferred materials for the flexible and/or elongatable substrate, and a conductive ink comprising silver flakes, which is one of Applicant’s preferred materials for the conductive material, is the same as the structure of the electrically shielded article as claimed, it is clear that the electromagnetic shielding article of Spa would intrinsically exhibit a signal loss of at least 5 dBm at up to 4 mm according to the NFC Detuning Test.

Regarding claim 25, Spa discloses the method comprising the conductive ink being applied to a flat sheet of polycarbonate by screen printing (col. 1, lines 58-60).
	The conductive ink being applied to a flat sheet of polycarbonate by screen printing reads on the claimed conductive ink being applied to the substrate using screen printing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spa (US 6,537,359) in view of Lanceros Mendez et al (WO 2017/114978).

Spa is relied upon as described above.

Regarding claim 9, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising the resin comprising a styrene-ethylene-butylene-styrene block copolymer.

However, Lanceros Mendez discloses a composition for a polymer-based ink (paragraph [0008]) and wherein the polymer-based ink comprises a styrene-ethylene-butylene-styrene block copolymer (paragraph [0011]).

It would have been obvious to one of ordinary skill in the art having the teachings of Spa and Lanceros Mendez before him or her, to modify the electromagnetic shielding article of Spa to include the styrene-ethylene-butylene-styrene block copolymer of Lanceros Mendez in the conductive ink of Spa because having the required styrene-ethylene-butylene-styrene block copolymer provides low temperature flexibility and improved ozone resistance (paragraph [0011] of Lanceros Mendez).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spa (US 6,537,359) in view of Shiraishi et al (EP 1 860 163).

Spa is relied upon as described above.

Regarding claim 10, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising the resin comprising vinyl chloride-acrylate copolymer.

However, Shiraishi discloses an electrically conductive ink comprising an electrically conductive material and a vinyl chloride/vinyl acetate/hydroxyalkyl (meth)acrylate copolymer resin (paragraphs [0024] and [0025]).
	The vinyl chloride/vinyl acetate/hydroxyalkyl (meth)acrylate copolymer resin reads on the claimed resin comprising vinyl chloride-acrylate copolymer.

It would have been obvious to one of ordinary skill in the art having the teachings of Spa and Shiraishi before him or her, to modify the electromagnetic shielding article of Spa to include the vinyl chloride/vinyl acetate/hydroxyalkyl (meth)acrylate copolymer resin of Shiraishi in the conductive ink of Spa because having the required vinyl chloride/vinyl acetate/hydroxyalkyl (meth)acrylate copolymer resin acts as a binder for the electrically conductive ink providing excellent physical properties of a coating film such as chemical resistance, water resistance and adhesiveness to a base material such as paper or a plastic film, excellent stability under a high temperature and high humidity environment, improved dispersibility and fluidity of the electrically conductive ink, excellent ink stability and increased electrical conductivity (paragraph [0025] of Shiraishi).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spa (US 6,537,359) in view of Boyer et al (US 2009/0246487).

Spa is relied upon as described above.

Regarding claims 13, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising the substrate comprising a polyolefin.

However, Boyer discloses an electronic device comprising a substrate comprising microporous material comprising a polyolefin matrix comprising ultrahigh molecular weight polyolefin (paragraph [0006]), at least 35% by volume of a network of interconnecting pores (paragraph [0006]) and a particulate filler comprising silica (paragraph [0006] and [0022]).
	The microporous material comprising a polyolefin matrix comprising ultrahigh molecular weight polyolefin reads on the claimed substrate comprising polyolefin. 

It would have been obvious to one of ordinary skill in the art having the teachings of Spa and Boyer before him or her, to modify the electromagnetic shielding article of Spa to include the microporous material of Boyer for the substrate of Spa because having the required microporous material provides printability, flexibility, strength, thermal stability, compatibility with a variety of printing inks, compatibility with a variety of lamination films, chemical resistance, compatibility with a variety of thermoplastic and thermoset resins, design fidelity and a variety of electrical properties (paragraph [0036] of Boyer).

Regarding claims 14, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising the substrate being elongatable by at least 50%.

However, Boyer discloses an electronic device comprising a substrate comprising microporous material comprising a polyolefin matrix comprising ultrahigh molecular weight polyolefin (paragraph [0006]), at least 35% by volume of a network of interconnecting pores (paragraph [0006]) and a particulate filler comprising silica (paragraph [0006] and [0022]).
	Given that the polyolefin is one of applicant’s preferred materials for the substrate and the microporous material is porous and contains a filler such as silica, it is clear that the microporous material of Boyer would intrinsically be elongatable by at least 50%.

Regarding claim 15, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising, the substrate comprising pores.

However, Boyer discloses an electronic device comprising a substrate comprising microporous material comprising a polyolefin matrix comprising ultrahigh molecular weight polyolefin (paragraph [0006]), at least 35% by volume of a network of interconnecting pores (paragraph [0006]) and a particulate filler comprising silica (paragraph [0006] and [0022]).
	The at least 35% by volume of a network of interconnecting pores reads on the claimed substrate comprising pores.

Regarding claim 16, Spa and Winkel do not appear to explicitly disclose the electromagnetic shielding article comprising the substrate comprising a filler.

However, Boyer discloses an electronic device comprising a substrate comprising microporous material comprising a particulate filler comprising silica (paragraph [0006] and [0022]).
	The particle filler comprising silica reads on the claimed substrate comprising a filler.

Regarding claim 17, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising the substrate comprising a filler.

However, Boyer discloses an electronic device comprising a substrate comprising microporous material comprising a particulate filler comprising silica (paragraph [0006] and [0022]).
	The particle filler comprising silica reads on the claimed substrate comprising a filler comprising a siliceous material.

Claims 20 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Spa (US 6,537,359) in view of Winkel (US 2009/0246358) in further view of Bombay et al (US 2007/0205953).

Spa is relied upon as described above.

Regarding claim 20, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising the conductive ink applied over the substrate as a continuous coating over a region of the substrate.

However, Bombay discloses a document of a passport comprising a shield on one page (Fig. 2 #6; paragraphs [0020] and [0027]) and an antenna on another page (Fig. 2 #4; paragraph [0020]), wherein the shield is a continuous film and is comprised of conductive ink (paragraph [0043]) and wherein the shield is machine readable (paragraph [0043]).
	The shield being a continuous layer and comprised of conductive ink reads on the claimed conductive ink applied over the substrate as a continuous coating.

It would have been obvious to one of ordinary skill in the art having the teachings of Spa and Bombay before him or her, to modify the electromagnetic shielding article of Spa to include the continuous film for the shield and function as a passport of Bombay for the electromagnetic shielding article of Spa comprising a shielding layer because having the required continuous film for the shield and function as a passport provides sufficient conductivity to realize the desired shielding effect and printing such that information is machine readable (paragraph [0043] of Bombay).

Regarding claim 26, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising an identification document comprising the electrically shielded article.

However, Bombay discloses a document of a passport comprising a shield on one page (Fig. 2 #6; paragraphs [0020] and [0027]) and an antenna on another page (Fig. 2 #4; paragraph [0020]), wherein the shield is a continuous film and is comprised of conductive ink (paragraph [0043]) and wherein the shield is machine readable (paragraph [0043]).
	The passport having the shield reads on the claimed identification document comprising the electrically shielded article. 

Regarding claim 27, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising the identification document comprising a machine readable document.

However, Bombay discloses a document of a passport comprising a shield on one page (Fig. 2 #6; paragraphs [0020] and [0027]) and an antenna on another page (Fig. 2 #4; paragraph [0020]), wherein the shield is a continuous film and is comprised of conductive ink (paragraph [0043]) and wherein the shield is machine readable (paragraph [0043]).
	The passport having the shield reads on the claimed identification document comprising a machine readable travel document. 

Regarding claim 28, Spa does not appear to explicitly disclose the electromagnetic shielding article comprising the identification document comprising a first page comprising the electrically shielded article and a second page comprising an antenna.

However, Bombay discloses a document of a passport comprising a shield on one page (Fig. 2 #6; paragraphs [0020] and [0027]) and an antenna on another page (Fig. 2 #4; paragraph [0020]), wherein the shield is a continuous film and is comprised of conductive ink (paragraph [0043]) and wherein the shield is machine readable (paragraph [0043]).
	The shield on one page and the antenna on another page reads on the claimed first page comprising the electrically shielded article and claimed second page comprising an antenna. 

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.

Applicants argue that surface density of the conductive material is not an obvious feature.

The Examiner disagrees and notes that Spa does not appear to explicitly disclose the conductive material present in an amount of at least 5 g/m2.
However, it would have been obvious to one of ordinary skill in the art to have the amount of conductive material present on the substrate to be 5 g/m2 as one would do so to be provided the desired level of conductivity while not using an excess conductive material in terms of reducing cost absent unexpected results.
Applicants have not shown how the amount of conductive material is a critical feature.

Applicants argue that the claimed signal loss is not obvious.

The Examiner notes that the structure of the electromagnetic shielding article of Spa is the same as the structure of the electrically shielded article, it is clear that the electromagnetic shielding article of Spa would intrinsically exhibit a signal loss of at least 5 dBm at up to 4 mm according to the NFC Detuning Test.
In regard to unexpected results, the claims are not commensurate in scope with the data. The examples in Applicant’s specification discloses inks with specific components which are narrower in scope than the claimed article printed thereon with conductive ink and Figs. 8A and 8B show a comparison of resistances and would not be considered unexpected results.

Applicants argue that the ink of Lanceros Mendez is different from Spa and that there is no motivation to include the block copolymer in the ink of Spa.

The Examiner disagrees and notes that both Spa and Lanceros Mendez are inks that have conductive components. One of ordinary skill in the art would include the styrene ethylene butylene styrene block copolymer in the ink of Spa for improved resistance of ozone resistance. This would work in the ink of Spa as it would protect the article with printed ink image from damage from ozone.

Applicants argue that the terpolymer in Shiraishi does not read on the claimed copolymer and that the same terpolymer which is in Spa is unacceptable in the ink of Spa.

The Examiner notes that Spa discloses a vinyl chloride vinyl acetate maleic acid terpolymer in its comparative example. The copolymer in Shiraishi is a vinyl chloride/vinyl acetate/hydroxyalkyl (meth)acrylate copolymer, which is not the same as the terpolymer in the comparative example in Spa. One of ordinary skill in the art would include this copolymer in the ink of Spa for excellent physical properties such as improved dispersibility and fluidity of an electrically conductive ink.

Applicants argue that the substrate of Boyer is not moldable and would not be combined with Spa.

The Examiner notes that the substrate of Boyer is flexible and elongatable and therefore would be combinable with Spa as the substrate would be able to change its shape as a deformable substrate is able to distort its shape.

Boyer does not overcome the deficiencies of Spa and Windel.

The Examiner disagrees and notes that Boyer is a teaching reference used to teach a continuous film and passport functionality.

However, note that while Boyer does not disclose all the features of the present claimed invention, Boyer is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely continuous film and passport functionality, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/           Examiner, Art Unit 1785                                                                                                                                                                                             
/CHRISTOPHER M POLLEY/           Primary Examiner, Art Unit 1785